Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Petroleum announces second quarter results CALGARY, Aug. 11 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") is pleased to announce its financial and operating results for the quarter ended June 30, 2008 and provide an update on its strategic review process. STRATEGIC REVIEW PROCESS On February 28, 2008, the Board of Directors of Compton announced that it was conducting a formal review of the Company's business plans and strategic alternatives for enhancing shareholder value. The Board appointed a Special Committee comprised of independent directors to conduct the review and retained Tristone Capital Inc. and UBS Securities Canada Inc. as independent financial advisors to assist the Company in the conduct of the review. The review included, among other considerations, the exploration of potential asset divestments, equity alternatives, strategic alliances, joint venture opportunities, mergers or a corporate transaction. On June 11, 2008, the Special Committee received independent reports and recommendations from its financial advisors and after due deliberation and on the recommendation of the Special Committee, the Board of Directors determined to commence a process to seek a buyer for all the outstanding shares of the Company. Currently, the Company together with the advisors, are in the process of preparing a Data Room that will be accessible to interested purchasers in early September. The sale process is expected to conclude this autumn. The Company is pursuing an active third quarter drilling program, however, in view of the sales process, will not be providing updated guidance nor hosting a conference call in relation to this news release. << SECOND QUARTER 2008 HIGHLIGHTS - Second quarter 2008 natural gas production of 150 mmcf/d, a 15% year over year increase. - Total second quarter production averaged 30,557 boe/d, a 6% year over year increase. - Funds flow from operations of $77 million for the quarter ended June 30, 2008, a 58% increase over last year. - Second quarter 2008 adjusted net earnings from operations of $22 million, a 144% year over year increase. FINANCIAL SUMMARY Three Months Ended Six Months Ended ($000s, except June 30 June 30 per share amounts) 2008 2007 Change 2008 2007 Change Gross revenue $186,797 $126,171 48% $349,230 $267,048 31% Funds flow from operations(1)(2) $ 76,651 $ 48,582 58% $145,973 $117,365 24% Per share - basic(1) $ 0.59 $ 0.38 55% $ 1.13 $ 0.91 24% - diluted(1) $ 0.58 $ 0.36 61% $ 1.10 $ 0.88 25% Adjusted net earnings from operations(1) $ 22,319 $ 9,137 144% $ 41,336 $ 31,471 31% Per share - basic(1) $ 0.17 $ 0.07 143% $ 0.32 $ 0.24 33% - diluted(1) $ 0.17 $ 0.07 143% $ 0.31 $ 0.24 29% Net earnings $ (8,561) $ 45,307 -119% $ (6,942) $ 59,026 -112% Per share - basic $ (0.07) $ 0.35 -120% $ (0.05) $ 0.46 -111% - diluted $ (0.07) $ 0.34 -121% $ (0.05) $ 0.44 -111% Capital expenditures $ 64,138 $ 51,133 25% $175,665 $112,500 56% (1) See advisory statements at the beginning of Management's Discussion and Analysis. (2) Funds flow from operations was referred to as adjusted cash flow from operations in prior filings. OPERATING SUMMARY Three Months Ended Six Months Ended June 30 June 30 2008 2007 Change 2008 2007 Change Average daily production Natural gas (mmcf/d) 150 130 15% 160 139 15% Liquids (bbls/d) 5,643 7,199 -22% 5,326 7,959 -33% Total (boe/d) 30,557 28,918 6% 31,916 31,105 3% Realized prices Natural gas ($/mcf) $ 9.42 $ 6.92 36% $ 8.39 $ 7.09 18% Liquids ($/bbl) $ 110.37 $ 60.49 82% $ 103.13 $ 57.74 79% Total ($/boe) $ 67.18 $ 47.94 40% $ 60.12 $ 47.43 27% Field netback ($/boe) $ 37.60 $ 28.55 32% $ 34.97 $ 28.22 24% >> OPERATIONS REVIEW Consistent with the industry in general, our field activities during the second quarter of 2008 were restricted by spring break-up and extended wet field conditions that reduced drilling, well completions, and tie-ins. As a result we drilled a total of 34 wells during the quarter as compared to the 99 wells drilled in Q1 2008. The 34 wells drilled during the quarter included six horizontal wells: three at Niton, one at Caroline, and two at Hooker. With improved field conditions, activity has increased markedly with a primary focus of applying horizontal wells combined with multi-stage frac completions to our deeper resource plays. As of August 1, 2008, we have 11 operated and two non-operated drilling rigs working. Two drilling rigs are drilling horizontal wells at Hooker, and four rigs are operating at Niton, with three drilling horizontals targeting the Rock Creek and one drilling a vertical Rock Creek test. At Caroline, we have two drilling rigs operating, one drilling a Lower Mannville horizontal test and one drilling a vertical well. In the Plains Belly River play, we have three drilling rigs operating in southern Alberta and finally at Callum, we have just rig released our first horizontal well located using 3D seismic and targeting the Thrusted Belly River. Multi stage fracs are planned for all of the horizontal wells. Drilling Summary Of the total 133 (106 net) wells drilled during the first half of this year, 130 wells were classified as development and three as exploratory wells.
